The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the initial office action based on the application filed on June 22, 2020, in which claims 1-20 were presented for examination.

Status of Claims
Claims 1-20 are pending in the application, of which claims 1, 17 and 20 are in independent form and these claims (1-20) are subject to rejection(s) and/or objection(s) set forth in the following Office Action.

Information Disclosure Statement
  The information disclosure statement (IDS) submitted on 6/22/2020 was filed before the mailing date of the Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner except for line through.

Examiner Notes 
(A).      Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. Please see MPEP § 2141.02 and § 2123.

            (B).      Claim limitations are provided with the Bold fonts in the art rejection.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “120” has been used to designate both “Enterprise Computing Server” on Fig. 1A and “a first document” on Fig. 1B, “130” has been used to designate both “Enterprise Data Storage Platform” on Fig. 1A and “a second document” on Fig. 1B, “140” has been used to designate both “First User Device” on Fig. 1A and “Summary” on Fig. 1B, “150” has been used to designate both “second User Device” on Fig. 1A and “Flow Chart” on Fig. 1B, “160” has been used to designate both “Private Network” on Fig. 1A and “Pseudo-Code” on Fig. 1B,.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: para [0043-0047] description of Fig. 1B uses same numbers as on Fig. 1A but for different items as on Fig. 1A.  
Number 140 designating an abstractive summary appears in para [0078, 0079, 0080, 0083, 0084, 0086, 0087, 0088, 0089, 0090, 0091, 0094].  
Appropriate correction is required.
Applicant is advised to proof read the spec, particularly regarding the description related to items on Fig. 1A and Fig. 1B after correction.

Claim Objections
Claims 4, 8, 9-11, 16, and 18 are objected to because of the following informalities: 
Claim 4, line 12, “the decoder portion” lacks proper antecedent basis.
Claim 8, line 3, “the one or more group encoders” lacks proper antecedent basis.
Claim 9, “the first weights” (in line 6) and “the second weights” (line 9) lack proper antecedent basis. Claims 10-11 and 16 are objected to for the same reason because of their dependencies from claim 9.  
Claim 18, “the decoder portion” in lines 6, 9, and 10 lacks proper antecedent basis. 
Claim 18, Suggestion: --the-- be inserted before “output” in line 5 because it refers to “output” in line 2 of the claim.
  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-7 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 20, line 17, "the document" is not clear whether it refers to “a first document” in line 4 or “a second document” in line 5.  

Allowable Subject Matter
Claims 9-12, 16, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 
invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ghatage et al (US 20200074515 A1, hereinafter “Ghatage”) in view of Yuan et al (“Incorporating word attention with convolutional neural networks for abstractive summarization”, retrieved from internet, hereinafter, “Yuan”), Konchitsky et al (US 20150339269 A1, hereinafter “Konchitsky”), Kothari et al (US 20210232873 A1, hereinafter “Kothari”) and Cerar et al (US 20200174756 A1, hereinafter “Cerar”).

Regarding claim 1, Ghatage teaches A computing platform, comprising: 
at least one processor; and 
memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to (Fig. 3): 
receive, by a computing device, a first document comprising text in a natural language different from English (Fig. 4, step 410); 
translate, based on a neural machine translation model, the first document to a second document comprising text in English (para [0031], “…a translation service of the electronic document platform may process the digitized documents in other languages (e.g., other than English), with a machine learning model, to translate the digitized documents into a common language (e.g., English) and to generate translated digitized documents….”); 
Ghatage does not explicitly teach
generate an attention-based convolutional neural network (CNN) for the second document; 
extract, by applying the attention-based CNN, an abstractive summary of the second document; 
generate, based on the abstractive summary, a flowchart; 
generate, based on the flowchart, a pseudo-code; and 
display, via an interactive graphical user interface, the flowchart, and the pseudo- code.
Yuan teaches 
generate an attention-based convolutional neural network (CNN) for the second document (section 3, Problem formulation & our model, “The feature-rich encoder extends the standard RNN encoder by incorporating word attention with multilayer CNNs modules.”); 
extract, by applying the attention-based CNN, an abstractive summary of the second document (section 5.3 Case study, “To investigate the effectiveness of WACNNs approach in abstractive summarization task, we show some generated summaries by our model and the standard seq2seq model.”); 

Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Ghatage and Yuan before him/her before the effective filing date of the claimed invention, to incorporate the features of Yuan into Ghatage because Yuan’s teaching provides “a better-learned representation of the input document, which helps the model generate interpretable, coherent and informative summaries in an abstractive summarization task” (Yuan, Abstract).
Neither Ghatage nor Yuan explicitly teaches 
generate, based on the abstractive summary, a flowchart; 
generate, based on the flowchart, a pseudo-code; and 
display, via an interactive graphical user interface, the flowchart, and the pseudo- code.
Konchitsky teaches 
generate, based on the abstractive summary, a flowchart (Fig. 6, step 614, wherein the parsed document reads on the abstractive summary); 
The combination of Ghatage and Yuan along with Konchitsky are analogous art because all deal with text document/file processing.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Ghatage, Yuan and Konchitsky before him/her before the effective filing date of the claimed invention, to incorporate the features of Konchitsky into Ghatage and Yuan because Konchitsky’s teaching provides “a NLP system which can … generate graphical representation such as flowcharts which can be easily interpreted by new users” (Konchitsky, para [0005-0006]).
None of Ghatage, Yuan and Konchitsky explicitly teaches 
generate, based on the flowchart, a pseudo-code; and 
display, via an interactive graphical user interface, the flowchart, and the pseudo- code.
Kothari teaches 
generate, based on the flowchart, a pseudo-code (para [0054], “…this compiler 312 can generate pseudo-code, which can include code corresponding to logical steps of this illustrated process…” wherein the logical steps of this illustrated process read on the flowchart);

Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Ghatage, Yuan, Konchitsky and Kothari before him/her before the effective filing date of the claimed invention, to incorporate the features of Kothari into Ghatage, Yuan and Konchitsky because Kothari’s teaching provides techniques “to generate instructions which can be used to automate this process or have this process performed by a computing device” (Kothari, para [0048]).
None of Ghatage, Yuan, Konchitsky and Kothari explicitly teaches 
display, via an interactive graphical user interface, the flowchart, and the pseudo- code.
Cerar teaches 
display, via an interactive graphical user interface, the flowchart, and the pseudo- code (para [0005], “…a computer-implemented method for modifying a workflow condition may include displaying a workflow component through a graphical user interface,…” para [0064], “…the e-commerce platform 100 may provide an option to users to view multiple levels of detail for the representation of functionality in a workflow component, such as in accordance with the user's interest in modifying the underlying functionality, the user's technical abilities with respect to modifying the underlying code, and the like. For instance, a user may be non-technical or a novice user and want to view a human-readable version of the functionality, a user may be an intermediately skilled user and want to view a more stylized code version of the actual code, a user may be a sophisticated/advanced user and want to view the actual code associated with the functionality…”).
The combination of Ghatage, Yuan, Konchitsky and Kothari along with Cerar are analogous art because all deal with text document/file processing.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Ghatage, Yuan, Konchitsky, Kothari and Cerar before him/her before the effective filing date of the claimed invention, to incorporate the features of Cerar into Ghatage, Yuan, Konchitsky and Kothari because Cerar’s teaching provides improved capabilities for modifying a workflow condition (Cerar, Abstract).

Regarding claim 2, Ghatage as modified by Yuan, Konchitsky, Kothari and Cerar teaches The computing platform of claim 1, Yuan further teaches a cascade image generation model (section 3.2, wherein “(2) A multilayer convolutional neural networks module”. For motivation to combine, please refer to office action regarding claim 1); Konchitsky further teaches wherein the instructions to generate the flowchart comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to:
convert, (based on a cascade image generation model), the abstractive summary to the flowchart. (Fig. 6, step 614, wherein the parsed document reads on the abstractive summary. For motivation to combine, please refer to office action regarding claim 1). The combination of Yuan and Konchitsky teaches the claim feature.

Regarding claim 5, Ghatage as modified by Yuan, Konchitsky, Kothari and Cerar teaches The computing platform of claim 1, Yuan further teaches wherein the attention-based CNN comprises an encoder portion, a group, of one or more groups, of words in the encoder portion, and wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: 
determine a word-level attention score for a word of the group based on a word-level attention score for the group (section 3.3 under title Word attention, “…Assume that xe,i is the center word and the length of the sliding window is L. The attention scores for the word xe,i is defined as follows…” wherein xe,I is a group of words with length of L and the word level attention score is determined based on a word-level attention score for the group. For motivation to combine, please refer to office action regarding claim 1).

Regarding claim 17, it is directed to a method that is disclosed in claims 1 and 2, please see the rejections directed to claims 1 and 2 above which also cover the limitations recited in claim 17.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ghatage in view of Yuan, Konchitsky, Kothari and Cerar as applied to claim 1, in further view of Pasic et al (US 11126405 B1, hereinafter “Pasic”).

Regarding claim 3, Ghatage as modified by Yuan, Konchitsky, Kothari and Cerar teaches The computing platform of claim 1,but does not explicitly teach wherein the instructions to generate the pseudo-code comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to:
 generate, based on a natural language generation model, the pseudo-code in a programming language associated with a domain.
Pasic teaches 
wherein the instructions to generate the pseudo-code comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to:
 generate, based on a natural language generation model, the pseudo-code in a programming language associated with a domain (col 1, lines 18-42, “…processing, by the device and using a natural language processing model, …, with a pseudocode generation model, to generate pseudocode;…”).
The combination of Ghatage, Yuan, Konchitsky, Kothari and Cerar along with Pasic are analogous art because all deal with text document/file processing.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Ghatage, Yuan, Konchitsky, Kothari, Cerar and Pasic before him/her before the effective filing date of the claimed invention, to incorporate the features of Pasic into Ghatage, Yuan, Konchitsky, Kothari and Cerar because Pasic’s teaching provides techniques for automatically generating code (Pasic, Title).

Claims 4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ghatage in view of Yuan, Konchitsky, Kothari and Cerar as applied to claim 1, in further view of Zhou et al (US 20200286112 A1, hereinafter “Zhou”) and Fu et al ("ATNet: Answering Cloze-Style Questions via Intra-attention and Inter-attention", retrieved from internet, hereinafter “Fu”).

Regarding claim 4, Ghatage as modified by Yuan, Konchitsky, Kothari and Cerar teaches The computing platform of claim 1, Yuan  further teaches generate a word attention net comprising features of one or more words of an encoder portion (Figs. 2-3, section 3.3, for motivation to combine, please refer to office action regarding claim 1); but does not explicitly teach wherein the instructions to generate the attention-based CNN comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: 
generate a group attention net comprising output of the word attention net and one or more group encoders, wherein the group encoder comprises one or more groups of the one or more words; 
generate an intra attention net, of the encoder portion, comprising outputs of word attention nets and group attention nets; and 
generate an inter attention net comprising outputs of the intra attention net of the encoder portion, and an intra attention net of the decoder portion.
Zhou teaches 
wherein the instructions to generate the attention-based CNN comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: 
generate a group attention net comprising output of the word attention net and one or more group encoders, wherein the group encoder comprises one or more groups of the one or more words (para [0043], “…The attention layer 230 layer captures inner-relationships among all items that are found in the given high-level metadata group (e.g., 225a) for each group (creating attention nets 235a-235c)….”);
The combination of Ghatage, Yuan, Konchitsky, Kothari and Cerar along with Zhou are analogous art because all deal with text document/file processing.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Ghatage, Yuan, Konchitsky, Kothari, Cerar and Zhou before him/her before 
None of Ghatage, Yuan, Konchitsky, Kothari, Cerar and Zhou explicitly teaches 
generate an intra attention net, of the encoder portion, comprising outputs of word attention nets and group attention nets; and 
generate an inter attention net comprising outputs of the intra attention net of the encoder portion, and an intra attention net of the decoder portion.
Fu teaches 
generate an intra attention net, of the encoder portion, comprising outputs of word attention nets and group attention nets (section 3.2 and Fig. 1); and 
generate an inter attention net comprising outputs of the intra attention net of the encoder portion, and an intra attention net of the decoder portion (section 3.3 and Fig. 2).
The combination of Ghatage, Yuan, Konchitsky, Kothari, Cerar and Zhou along with Fu are analogous art because all deal with text document/file processing.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Ghatage, Yuan, Konchitsky, Kothari, Cerar, Zhou and Fu before him/her before the effective filing date of the claimed invention, to incorporate the features of Fu into Ghatage, Yuan, Konchitsky, Kothari, Cerar and Zhou because Fu’s teaching provides “a novel framework” (Fu, Abstract).

Regarding claim 8, Ghatage as modified by Yuan, Konchitsky, Kothari and Cerar teaches The computing platform of claim 1, Yuan further teaches wherein the attention-based CNN comprises an encoder portion, a group, of one or more groups, of words in the encoder portion (section 3.2, “for the encoder, in order to obtain a better-learned representation of the input document,”), a group attention net comprising output of the one or more group encoders, a word attention net comprising features of the words in the encoder portion (section 3.4, “We also use a GRU with attention as the decoder to generate the output summary word by word.”), [and an intra attention net comprising outputs of word attention nets and group attention nets, and wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: determine an intra-attention score for a word of the group based on a group-level attention score for the word], and a word-to-group-level attention score for the word (section 3.3, Word attention, equation (2). For motivation to combine, please refer to office action regarding claim 1). 
Fu further teaches but does not explicitly teach and an intra attention net comprising outputs of word attention nets and group attention nets(section 3.2 and Fig. 1) , and wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: 
determine an intra-attention score for a word of the group based on a group-level attention score for the word (Fig. 1, and equation (2). For motivation to combine, please refer to office action regarding claim 4).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ghatage in view of Yuan, Konchitsky, Kothari and Cerar as applied to claim 1, in further view of Shi et al ("CASCADE ATTENTION: MULTIPLE FEATURE BASED LEARNING FOR IMAGE CAPTIONING", retrieved from internet, hereinafter “Shi”).

Regarding claim 6, Ghatage as modified by Yuan, Konchitsky, Kothari and Cerar teaches The computing platform of claim 1, but does not explicitly teach wherein the attention-based CNN comprises an encoder portion, a first group and a second group, of one or more groups, of words in the -27-encoder portion, and wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: 
determine a word-to-group-level attention score for a word of the first group based on a word-level attention score for the second group.
Shi teaches 
wherein the attention-based CNN comprises an encoder portion (section 2.1, first paragraph, “We follow the widely accepted encoder-decoder framework in our implementation…”), a first group and a second group, of one or more groups, of words in the -27-encoder portion (section 2.2, first paragraph, “We assign that V = {vk} depicts objects to be described…” wherein the objects to be described read on one or more groups of words), and wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: 
determine a word-to-group-level attention score for a word of the first group based on a word-level attention score for the second group (section 2.2, second paragraph, “…The attention output of the first layer is then refined by the second layer of attention by taking global feature into consideration:…” wherein second layer reads on the second group). 
The combination of Ghatage, Yuan, Konchitsky, Kothari and Cerar along with Shi are analogous art because all deal with text document/file processing.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Ghatage, Yuan, Konchitsky, Kothari, Cerar and Shi before him/her before the effective filing date of the claimed invention, to incorporate the features of Shi into Ghatage, Yuan, Konchitsky, Kothari and Cerar because Shi’s teaching provides “a novel cascade attention module, which processes different types of input in a sequential manner” (Shi, Abstract).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ghatage in view of Yuan, Konchitsky, Kothari and Cerar as applied to claim 1, in further view of Shen et al ("Attention-Based Convolutional Neural Network for Semantic Relation Extraction", retrieved from internet, hereinafter “Shen”).

Regarding claim 7, Ghatage as modified by Yuan, Konchitsky, Kothari and Cerar teaches The computing platform of claim 1, but does not explicitly teach wherein the attention-based CNN comprises an encoder portion, a group, of one or more groups, of words in the encoder portion, and wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: 
determine a group-level attention score for a word of the group based on a group-level attention score for the group.
Shen teaches 
wherein the attention-based CNN comprises an encoder portion, a group, of one or more groups, of words in the encoder portion (section 1, “1. We propose a novel convolution neural network architecture that encodes the text segment to its semantic representation.”), and wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: 
determine a group-level attention score for a word of the group based on a group-level attention score for the group (section 3.2, “We concatenate the representation of entity eij and the representation of word wit to get a new representation of word t, i.e., hjit = [wit, eij].ujit quantifies the degree of relevance of the tth word with respect to the jth entity in the ith sentence.” wherein the degree of relevance reads on attention score).
The combination of Ghatage, Yuan, Konchitsky, Kothari and Cerar along with Shen are analogous art because all deal with text document/file processing.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Ghatage, Yuan, Konchitsky, Kothari, Cerar and Shen before him/her before the effective filing date of the claimed invention, to incorporate the features of Shen into Ghatage, Yuan, Konchitsky, Kothari and Cerar because Shen’s teaching provides “a novel attention-based convolutional neural network architecture” (Shen, Abstract).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ghatage in view of Yuan, Konchitsky, Kothari and Cerar as applied to claim 1, in further view of Chalabi et al (US 20130197896 A1, hereinafter “Chalabi”).

Regarding claim 13, Ghatage as modified by Yuan, Konchitsky, Kothari and Cerar teaches The computing platform of claim 1, but does not explicitly teach wherein the instructions to extract the abstractive summary comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: 
analyze one or more of: repetitions of words and out-of-vocabulary words.
Chalabi teaches 
wherein the instructions to extract the abstractive summary comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: 
analyze one or more of: repetitions of words and out-of-vocabulary words (para [0024], “The OOV resolution module 114 may use the morphology analysis module 116 to perform a morphological analysis of the out-of-vocabulary word 136 to determine if the out-of-vocabulary word 136 may be reduced to a stem word. ….”).
The combination of Ghatage, Yuan, Konchitsky, Kothari and Cerar along with Chalabi are analogous art because all deal with text document/file processing.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Ghatage, Yuan, Konchitsky, Kothari, Cerar and Chalabi before him/her before the effective filing date of the claimed invention, to incorporate the features of Chalabi into Ghatage, Yuan, Konchitsky, Kothari and Cerar because Chalabi’s teaching provides “techniques and arrangements to perform automated translation from a source language to a target language” (Chalabi, para [0004]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ghatage in view of Yuan, Konchitsky, Kothari and Cerar as applied to claim 1, in further view of LEE et al (US 20200117715 A1, hereinafter “LEE”).

Regarding claim 14, Ghatage as modified by Yuan, Konchitsky, Kothari and Cerar teaches The computing platform of claim 1, but does not explicitly teach wherein the instructions to translate the first document comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: 
train the neural machine translation model.

wherein the instructions to translate the first document comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: 
train the neural machine translation model (para [0041], “…FIG. 3 illustrates a process of training bidirectional neural machine translation models using first language corpora.”).
The combination of Ghatage, Yuan, Konchitsky, Kothari and Cerar along with LEE are analogous art because all deal with text document/file processing.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Ghatage, Yuan, Konchitsky, Kothari, Cerar and LEE before him/her before the effective filing date of the claimed invention, to incorporate the features of LEE into Ghatage, Yuan, Konchitsky, Kothari and Cerar because LEE’s teaching provides “METHOD AND DEVICE FOR TRAINING NEURAL MACHINE TRANSLATION MODEL FOR IMPROVED TRANSLATION PERFORMANCE” (LEE, Title).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ghatage in view of Yuan, Konchitsky, Kothari and Cerar as applied to claim 1, in further view of JIANG et al (US 20190385004 A1, hereinafter “JIANG”).

Regarding claim 15, Ghatage as modified by Yuan, Konchitsky, Kothari and Cerar teaches The computing platform of claim 1, but does not explicitly teach wherein the instructions to generate the flowchart comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: 
train a cascade image generation model.
JIANG teaches 
wherein the instructions to generate the flowchart comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: 
train a cascade image generation model (para [0135], “…and then the first cascaded network model may be trained based on a plurality of sample images and descriptive statements of the plurality of sample images by using a gradient descent method, to obtain the encoder, the first guiding network model, and the decoder”).
The combination of Ghatage, Yuan, Konchitsky, Kothari and Cerar along with JIANG are analogous art because all deal with text document/file processing.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Ghatage, Yuan, Konchitsky, Kothari, Cerar and JIANG before him/her before the effective filing date of the claimed invention, to incorporate the features of JIANG into Ghatage, Yuan, Konchitsky, Kothari and Cerar because JIANG’s teaching provides techniques for “improving quality of the generated descriptive statement” (JIANG, para [0011]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ghatage et al (US 20200074515 A1, hereinafter “Ghatage”) in view of Yuan et al (“Incorporating word attention with convolutional neural networks for abstractive summarization”, retrieved from internet, hereinafter, “Yuan”), Konchitsky et al (US 20150339269 A1, hereinafter “Konchitsky”), Kothari et al (US 20210232873 A1, hereinafter “Kothari”), Cerar et al (US 20200174756 A1, hereinafter “Cerar”) and Ganeshmani et al (US 10552121 B1, hereinafter “Ganeshmani”).

Regarding claim 20, Ghatage teaches One or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least one processor, and memory, cause the computing platform to (Fig. 3): 
translate, based on a neural machine translation model, a first document comprising text in a natural language different from English, to a second document comprising text in English (para [0031], “…a translation service of the electronic document platform may process the digitized documents in other languages (e.g., other than English), with a machine learning model, to translate the digitized documents into a common language (e.g., English) and to generate translated digitized documents….”); 

generate an attention-based convolutional neural network (CNN) for the second document; 
extract, by applying the attention-based CNN, an abstractive summary of the second document; 
generate, based on the abstractive summary, a flowchart; 
generate, based on a natural language generation model applied to the flowchart, a pseudo-code; and 
display, via an interactive graphical user interface, the flowchart and the pseudo-code;
receive, via the graphical user interface, an indication of a change to one or more of the flowchart and the pseudo-code; and 
train, based on the indication, a machine learning model to perform one or more of the: translating the document, generating the attention-based CNN, extracting the abstractive summary, generating the flowchart, and generating the pseudo-code.
Yuan teaches 
generate an attention-based convolutional neural network (CNN) for the second document (section 3, Problem formulation & our model, “The feature-rich encoder extends the standard RNN encoder by incorporating word attention with multilayer CNNs modules.”); 
extract, by applying the attention-based CNN, an abstractive summary of the second document (section 5.3 Case study, “To investigate the effectiveness of WACNNs approach in abstractive summarization task, we show some generated summaries by our model and the standard seq2seq model.”); 
Ghatage and Yuan are analogous art because both deal with text document/file processing.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Ghatage and Yuan before him/her before the effective filing date of the claimed invention, to incorporate the features of Yuan into Ghatage because Yuan’s teaching provides “a better-learned representation of the input document, which helps 
Neither Ghatage nor Yuan explicitly teaches 
generate, based on the abstractive summary, a flowchart; 
generate, based on a natural language generation model applied to the flowchart, a pseudo-code; and 
display, via an interactive graphical user interface, the flowchart and the pseudo-code;
receive, via the graphical user interface, an indication of a change to one or more of the flowchart and the pseudo-code; and 
train, based on the indication, a machine learning model to perform one or more of the: translating the document, generating the attention-based CNN, extracting the abstractive summary, generating the flowchart, and generating the pseudo-code.
Konchitsky teaches 
generate, based on the abstractive summary, a flowchart (Fig. 6, step 614, wherein the parsed document reads on the abstractive summary); 
The combination of Ghatage and Yuan along with Konchitsky are analogous art because all deal with text document/file processing.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Ghatage, Yuan and Konchitsky before him/her before the effective filing date of the claimed invention, to incorporate the features of Konchitsky into Ghatage and Yuan because Konchitsky’s teaching provides “a NLP system which can … generate graphical representation such as flowcharts which can be easily interpreted by new users” (Konchitsky, para [0005-0006]).
None of Ghatage, Yuan and Konchitsky explicitly teaches 
generate, based on a natural language generation model applied to the flowchart, a pseudo-code; and 
display, via an interactive graphical user interface, the flowchart and the pseudo-code;
receive, via the graphical user interface, an indication of a change to one or more of the flowchart and the pseudo-code; and 
train, based on the indication, a machine learning model to perform one or more of the: translating the document, generating the attention-based CNN, extracting the abstractive summary, generating the flowchart, and generating the pseudo-code.
Kothari teaches 
generate, based on a natural language generation model applied to the flowchart, a pseudo-code (Fig. 3, Text Generator 304 reads on a natural language generation model. para [0054], “…this compiler 312 can generate pseudo-code, which can include code corresponding to logical steps of this illustrated process…” wherein the logical steps of this illustrated process read on the flowchart);
The combination of Ghatage, Yuan and Konchitsky along with Kothari are analogous art because all deal with text document/file processing.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Ghatage, Yuan, Konchitsky and Kothari before him/her before the effective filing date of the claimed invention, to incorporate the features of Kothari into Ghatage, Yuan and Konchitsky because Kothari’s teaching provides techniques “to generate instructions which can be used to automate this process or have this process performed by a computing device” (Kothari, para [0048]).
None of Ghatage, Yuan, Konchitsky and Kothari explicitly teaches 
display, via an interactive graphical user interface, the flowchart and the pseudo-code;
receive, via the graphical user interface, an indication of a change to one or more of the flowchart and the pseudo-code; and 
train, based on the indication, a machine learning model to perform one or more of the: translating the document, generating the attention-based CNN, extracting the abstractive summary, generating the flowchart, and generating the pseudo-code.
Cerar teaches 
display, via an interactive graphical user interface, the flowchart and the pseudo-code (para [0005], “…a computer-implemented method for modifying a workflow condition may include displaying a workflow component through a graphical user interface,…” para [0064], “…the e-commerce platform 100 may provide an option to users to view multiple levels of detail for the representation of functionality in a workflow component, .
The combination of Ghatage, Yuan, Konchitsky and Kothari along with Cerar are analogous art because all deal with text document/file processing.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Ghatage, Yuan, Konchitsky, Kothari and Cerar before him/her before the effective filing date of the claimed invention, to incorporate the features of Cerar into Ghatage, Yuan, Konchitsky and Kothari because Cerar’s teaching provides improved capabilities for modifying a workflow condition (Cerar, Abstract).
None of Ghatage, Yuan, Konchitsky, Kothari and Cerar explicitly teaches 
receive, via the graphical user interface, an indication of a change to one or more of the flowchart and the pseudo-code; and 
train, based on the indication, a machine learning model to perform one or more of the: translating the document, generating the attention-based CNN, extracting the abstractive summary, generating the flowchart, and generating the pseudo-code.
Ganeshmani teaches 
receive, via the graphical user interface, an indication of a change to one or more of the flowchart and the pseudo-code (col 5, lines 29-35, “…where the workstation may include a graphic user interface 123 comprising control mechanisms enabling a user at the workstation to communicate with the process management server 130 to build process training models and to monitor and modify process flows of application services.” wherein monitor and modify process flows via a graphic user interface reads on receive, via the graphical user interface, an indication of a change); and 
train, based on the indication, a machine learning model to perform one or more of the: translating the document, generating the attention-based CNN, extracting the abstractive summary, generating the flowchart, and generating the pseudo-code (col 7, lines 6-23, “…Over time, new message streams are applied to the process identifier MLM by the MLM training unit 250 until it is determined by the MLM training unit 250 that the training is complete. … Alternatively the training unit 250 may continuously update the training table using realtime events to further refine event pattern identification for processes in a real time environment. ….” Fig. 2 shows that once trained, the process identification MM 215 will generate process map which reads on the flowchart).
The combination of Ghatage, Yuan, Konchitsky, Kothari and Cerar along with Ganeshmani are analogous art because all deal with text document/file processing.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Ghatage, Yuan, Konchitsky, Kothari, Cerar and Ganeshmani before him/her before the effective filing date of the claimed invention, to incorporate the features of Ganeshmani into Ghatage, Yuan, Konchitsky, Kothari and Cerar because Ganeshmani’s teaching provides technique that “improves system performance, efficiency and resource utilization” (Ganeshmani, Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/Zengpu Wei/
Examiner, Art Unit 2192

/s. sough/SPE, Art Unit 2192